Citation Nr: 1315561	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  06-26 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  For the period prior to October 12, 2007, entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  For the period beginning on October 12, 2007, entitlement to a disability rating in excess of 50 percent for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to June 1969.  The Veteran's decorations include, among other things, Combat Infantryman Badge, the Purple Heart medal, and the Bronze Star medal with "V" device.  See DD Forms 214 and 215.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Atlanta, Georgia that granted service connection for PTSD and assigned a 30 percent disability rating, effective December 30, 2003, and that denied entitlement to TDIU.

A subsequent May 2008 rating decision granted a higher, 50 percent disability rating for the Veteran's PTSD, effective October 12, 2007.  As this did not constitute a full grant of the benefit sought on appeal, these PTSD rating matters remained before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

An April 2010 Board decision denied the Veteran's claims herein, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In January 2011, the parties filed a Joint Motion to vacate and remand the Board's decision, granted by way of a January 2011 Court order.

In February 2012, the Board remanded the Veteran's claims for further development.  Such development has been performed, and these matters are returned to the Board for further review.

The Board also acknowledges that a January 2005 rating decision granted a temporary total disability (TTD) rating from November 10, 2004 to January 31, 2005 relating to surgical treatment for the Veteran's service-connected left middle finger.  The May 2005 rating decision appealed herein denied entitlement to an extension of that TTD rating period.  A May 2007 rating decision ultimately granted another TTD rating from December 12, 2005 to January 31, 2006, which decision the Veteran did not appeal; therefore, the Board does not have jurisdiction over this matter.  The Board adds that in the January 2011 Joint Motion, the parties noted that the issue was otherwise withdrawn.

In January 2013, the Veteran notified the Board that he no longer wished to be represented by his former representative.  Likewise, his representative sent a December 2012 letter confirming his withdrawal of representation.  Therefore, the Veteran proceeds pro se.

The issue of entitlement to an effective date prior to December 30, 2003 for the grant of service connection for posttraumatic stress disorder, has not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service-connected PTSD is currently assigned a 30 percent disability rating for the period prior to October 12, 2007, and 50 percent thereafter under Diagnostic Code 9411.  See 38 C.F.R. § 4.130 (2012).  The Veteran seeks higher initial ratings.  He also seeks entitlement to TDIU.

In its February 2012 remand, the Board directed, among other things, that the Veteran be provided with VA examinations to address the current severity of his service-connected PTSD and the affect of all of his service-connected disabilities on his employability.  The Board acknowledges that, pursuant to the Board's remand directives, the Veteran was provided with an October 2012 VA PTSD examination, as well as a separate October 2012 VA examination that addressed the affect of all of his other service-connected disabilities on his employability.  The Board notes, however, that neither of these VA examination reports addresses specifically the affect of all of the Veteran's service-connected conditions collectively, not individually, on his employability (i.e., his PTSD, scars, right middle finger gunshot wound residuals, and right thigh shell fragment wound residuals).  Therefore, unfortunately, the Board finds that another remand is necessary to obtain a VA medical opinion to address the combined affect of all of the Veteran's service-connected disabilities collectively on his employability, namely, his PTSD, scars, right middle finger gunshot wound residuals, and right thigh shell fragment wound residuals, and without taking into account any non-service connected conditions.

In addition, the Board notes that while the October 2012 VA examiners opined that the Veteran was not precluded from sedentary employment, the Board finds that in light of the January 2011 joint motion by the parties, a remand is also necessary to obtain further clarification as to whether the Veteran is able to secure or follow substantially gainful sedentary employment in light of his educational background (high school diploma and auto repair) and work history (mechanic in service, 1965 to 1969, furnace operator, 1972, general laborer, 1975 to 1976, metro bus driver, 1978 to 1986, school groundskeeper and custodian, 1987 to 1988, truck driver, circa 1988 to 2002, salesman, 2004).  See Divorce Complaint, March 1972; VA Vocational Rehabilitation Evaluation, January 1988; Form 21-2545, December 1988; VA Examination report, February 2004; Claim (TDIU), January 2005.

Also, the Board directed in its February 2012 remand that any VA vocational rehabilitation files be associated with the claims folder.  In that regard, the Board notes that it is not clear whether the RO ever requested that the Veteran's vocational rehabilitation file, if any, be associated with the claims file.  The Board adds that records already in the claims file indicate that the Veteran had received some vocational rehabilitation in 1988 and in 1996.  See Vocational Rehabilitation Evaluation, January 1988; RO Correspondence, December 1996.  Therefore, a remand is also necessary so that any outstanding VA vocational rehabilitation records may be associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998).

Prior to obtaining the above-discussed VA medical opinion, the RO must associate with the claims file all of the Veteran's recent VA treatment records dated since January 2012.  The Veteran must also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's recent VA treatment records dated from January 2012 to present and associate them with the claims file.

2.  Provide the Veteran with another opportunity to identify any outstanding VA or private treatment records relating to his claims; to that end, provide the Veteran with Forms 21-4142.  If any of these records are found to be unavailable, this must be specifically noted in the claims file.

3.  Obtain any outstanding VA vocational rehabilitation records and associate them with the claims file.  Please note that the Veteran's records in the claims file indicate that he received vocational rehabilitation around 1988 and 1996.  If these records are found to be unavailable, this must be specifically noted in the claims file.

4.  After all of the above development has been completed, obtain a VA medical examination (with an appropriate examiner) and opinion to address to the impact that the Veteran's service-connected disabilities have on his employability.  The complete claims folder must be provided to the examiner for review, including a copy of this remand, and the examiner must note that the claims folder has been reviewed.

Please ask the examiner to (a) opine as to the functional and industrial impairment caused by the Veteran's service-connected disabilities collectively, which includes his PTSD, scars, and gunshot and shell fragment wound residuals; (b) indicate whether, without consideration of his age or nonservice-connected disabilities, the Veteran's service-connected disabilities, collectively, prevent him from securing and following a substantially gainful occupation, including sedentary work; and (c) address the Veteran's ability to perform sedentary work in light of his educational background (high school diploma and auto repair) and work history (mechanic in service, 1965 to 1969, furnace operator, 1972, general laborer, 1975 to 1976, metro bus driver, 1978 to 1986, school groundskeeper and custodian, 1987 to 1988, truck driver, circa 1988 to 2002, salesman, 2004).  See Divorce Complaint, March 1972; VA Vocational Rehabilitation Evaluation, January 1988; Form 21-2545, December 1988; VA Examination report, February 2004; Claim (TDIU), January 2005.

Please ask the examiner to review the recent December 2011 private employment evaluation from E.H. in the claims file.

A complete rationale for all opinions expressed must be set forth in the examination report. 

5.  Then, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran must be provided a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claims must be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


